       Case 1:19-cv-00234-HSO-JCG Document 31 Filed 11/25/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION

CHAROLETTE R. KUNS                                                            PLAINTIFF

VS.                                           CIVIL ACTION NO.: 1:19-cv-00234-HSO-JCG

WASTE PRO OF MISSISSIPPI, INC.                                                DEFENDANT

                                STIPULATION OF DISMISSAL

      COME NOW, the Plaintiff Charolette R. Kuns and the Defendant Waste Pro of Mississippi,

Inc. and file this Stipulation of Dismissal whereby the parties agree to the dismissal of all claims

in this civil action with prejudice with each party to bear its own costs and fees.

        SO STIPULATED, this 25th day of November, 2020.

                                              CHAROLETTE R. KUNS

                                              /s/ John Paul Barber
                                              JOHN PAUL BARBER,
                                              ATTORNEY FOR PLAINTIFF

                                              /s/ Kimberly Hodges
                                              ______________________________
                                              M. Kimberly Hodges
                                              ATTORNEY FOR DEFENDANT
PREPARED BY:
J. Paul Barber, MSB # 1983
2598 Pass Rd., Suite A
Biloxi, MS 39531
228-447-3522 (o)
228-220-1588 (f)
paul@jpaulbarberlaw.com




                                            Page 1 of 1
